Citation Nr: 0919184	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to February 1986 
and a subsequent period of National Guard service from August 
1986 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2006 the appeal was remanded for additional 
development of the record.  It has been returned to the Board 
for appellate consideration.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one 
year thereafter; the elevated blood pressure recorded in June 
1990 was not indicative of the first incidence of 
hypertension.

2.  Hypertension is not shown to have been caused or 
aggravated by a service connected disability.

3.  Chondromalacia patella of the left knee is manifested by 
painful motion.  Functional flexion remains 45 degrees or 
better.  There is no functional restriction of extension, 
instability or subluxation.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension, to include aggravation of hypertension, is 
not proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5020, 
5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in February 2002 advised the Veteran of the 
evidence necessary to establish entitlement to service 
connection.  The Veteran was invited to submit or identify 
pertinent evidence.  He was told that VA would make 
reasonable efforts to help him obtain evidence supportive of 
his claim.

In June 2006 the Veteran was invited to submit evidence 
showing that his left knee disability had increased in 
severity.  This letter also discussed the manner in which VA 
determines disability ratings and effective dates.  The 
evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining pertinent evidence.  

A January 2007 letter listed the evidence of record and told 
the Veteran how VA would assist him.  It invited the Veteran 
to submit evidence showing that his left knee disability had 
become worse.  It also discussed the evidence necessary to 
establish entitlement to service connection.

A September 2007 letter discussed the evidence necessary to 
establish entitlement to service connection on a secondary 
basis.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The June 2006 
letter advised the Veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
Veteran whether the Diagnostic Codes pertinent to the 
disability contain criteria necessary for entitlement to a 
higher rating that would not be satisfied by the Veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the Veteran's employment and daily life.  
However, the Board finds that all relevant evidence has been 
obtained.  In this regard the Board observes that several VA 
examination reports are associated with the claims file, that 
those reports include the evidence necessary to decide the 
Veteran's claim for increase.  Moreover, the Veteran 
indicated in November 2007 that he had no additional evidence 
to submit.  In essence, the record demonstrates that that the 
Veteran was aware of the evidence necessary to substantiate 
his claim for increase, and that all relevant evidence has 
been obtained.  The Board therefore finds that the 
fundamental fairness of the adjudication process is not 
compromised in this case.

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Board finds that such 
examinations were adequate, in that they were conducted by 
neutral, skilled providers who accurately recited the 
Veteran's history and provided in depth examinations of the 
claimed disabilities.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination regarding his claims of entitlement 
to service connection for hypertension on a secondary basis.  
However, the Board finds that a VA examination is not 
necessary in order to decide this claim.  There are two 
pivotal cases which address the need for a VA examination, 
Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. 
Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. Id. at 81.  In Duenas, the Court held that a VA 
examination is necessary when the record: (1) contains 
competent evidence that the Veteran has persistent or 
recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active 
military service.

In the case at hand, there is no competent evidence 
suggesting that the Veteran's hypertension may be associated 
with any service connected disability.  Accordingly, a VA 
examination is not required.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection for Hypertension

Initially, the Board notes that the Veteran has not alleged 
that his claimed hypertension is the result of combat.  Thus, 
he is not entitled to application of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hypertension may be granted if 
manifest to a compensable degree within one year of active 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records show that the Veteran's blood 
pressure was 110/74 in April 1977.  In May 1978 his blood 
pressure was 110/80.  A March 1981 record reflects a blood 
pressure of 120/70.  A February 1983 dental health 
questionnaire reflects that the Veteran did not endorse high 
or low blood pressure.  In September 1983 a blood pressure 
reading was 140/80.  A dental health questionnaire dated in 
April 1985 also shows that the Veteran did not endorse high 
or low blood pressure.  Upon separation in February 1986, the 
Veteran's blood pressure was 130/80.

On physical examination for enlistment in the National Guard, 
the Veteran denied high or low blood pressure.  Physical 
examination revealed a blood pressure of 110/74.  

A record of emergency care and treatment dated in July 1988 
shows a blood pressure reading of 96/72.  

On quadrennial physical examination in June 1990, the Veteran 
denied high or low blood pressure.  His blood pressure 
reading was recorded as 188/78.  

A VA outpatient record dated in July 1990 reflects a blood 
pressure of 114/86.  In August 1990 the Veteran's blood 
pressure was 110/88.

A service treatment record dated in June 1991 indicated a 
blood pressure of 130/86.  

A VA treatment record dated in August 1993 reflects a blood 
pressure of 110/78.

Records from Killeen Family Medicine reflect blood pressures 
of 130/88 in April 1995 and 110/70 in May 1995. 

A June 1996 VA record shows a blood pressure reading of 
135/81.  In December 1996 the Veteran's blood pressure was 
recorded as 140/81.  In October 1998 the Veteran's blood 
pressure was 116/72.

A July 2001 VA record reflects a blood pressure reading of 
125/74.  

VA treatment records indicate that the Veteran's blood 
pressure was 155/97 in March 2001.  

A VA examination was carried out in February 2007.  The 
examiner noted that the claims file was reviewed.  The 
Veteran's history was also reviewed.  The examiner noted that 
the Veteran had a one-time blood pressure elevation of 188/78 
in June 1990 and that no other elevations were recorded and 
no diagnosis or intervention were documented.  He indicated 
that all other blood pressure readings in the service records 
were normal.  He also noted that subsequent blood pressure 
readings taken after service were normal until March 16, 2001 
when the Veteran was placed on medication.  The diagnosis was 
hypertension, documented onset in March 2001.  The examiner 
concluded that, in view of a single, isolated blood pressure 
elevation with a whole host of normal blood pressure readings 
subsequently without treatment until March 2001, it was less 
likely than not that the Veteran's hypertension manifested in 
service or within one year of discharge.

Having reviewed the evidence of record, the Board concludes 
that service connection for hypertension is not warranted.  
In this regard the Board observes that the documented onset 
of hypertension, as demonstrated by the record, is in March 
2001.  The Board acknowledges that there was one instance of 
an elevated blood pressure reading on examination in June 
1990.  However, the February 2007 VA examiner specifically 
stated that such reading was not indicative of hypertension.  
He noted that there were numerous normal readings subsequent 
to June 1990 and that treatment was not instituted until 
2001.  In assigning high probative value to this opinion, the 
Board notes that the examiner had the claims file for review, 
specifically discussed findings in the claims file to include 
numerous blood pressure readings recorded in service, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  Therefore, the Board finds the VA 
examiner's opinion regarding the etiology of the Veteran's 
hypertension to be of great probative value.  Absent 
competent evidence showing that hypertension is related to 
service, service connection for hypertension must be denied 
on a direct basis.

For purposes of establishing secondary service connection, 
there is medical evidence of hypertension, and the Veteran is 
in receipt of service connection for disabilities of the 
hips, knees, ankles, and feet.  However, despite his 
contentions, the Veteran has neither produced nor identified 
evidence showing that his service-connected musculoskeletal 
disabilities either caused or aggravated his hypertension.  
Accordingly, service connection is also not warranted on a 
secondary basis.

The Board has considered the Veteran's statements concerning 
the etiology of this claimed disability.  The Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, the Board finds 
that the Veteran is not competent to state whether his 
hypertension is related either to service or to his service-
connected musculoskeletal disabilities.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of this claimed disability 
is far too complex a medical question to lend itself to the 
opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
hypertension, and there is no doubt to be resolved.

	Increased Rating for Left Knee

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Diagnostic Code 5020 provides that synovitis is to be rated 
based on limitation of motion or as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5020.  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved - 
which, here, are Diagnostic Code 5260 for limitation of 
flexion and Diagnostic Code 5261 for limitation of extension.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted where there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 
higher 20 percent rating requires X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
For purposes of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260, flexion limited to 15 degrees 
warrants a 30 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; flexion limited to 45 degrees 
warrants a 10 percent rating; and flexion limited to 60 
degrees warrants a zero percent (noncompensable) rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; and extension limited to 5 
degrees warrants a zero percent (noncompensable) rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

On VA examination in November 2002, the Veteran reported pain 
and stiffness in his left knee in the morning and with cold, 
damp weather.  He stated that he had severe pain 
approximately once per month, lasting for one day.  He 
related that he had significant limitation of motion and 
moderate functional impairment during flare-ups.  He denied 
use of ambulatory aids as well as episodes of dislocation or 
recurrent subluxation.  The examiner noted that the Veteran 
was currently unemployed after having been laid off his job.  
He also noted that the Veteran was able to perform activities 
of daily living.  Range of motion testing revealed zero 
degrees of extension and 140 degrees of flexion.  The 
ligaments were intact, and the menisci were also intact with 
a negative McMurray's test.  The diagnosis was 
chondromalacia, left patella with residuals.

A VA outpatient record dated in January 2003 reflects the 
Veteran's report that his right knee symptoms had improved 
since wearing a brace, and that he would like a brace for his 
left knee as it had begun to give him problems.  

In March 2003 the Veteran reported bilateral knee pain and 
rated it as 10/10.  The assessment included knee pain.

In January 2004 the Veteran rated his knee pain as 4/10.

The Veteran underwent an additional VA examination of his 
left knee in July 2005.  His history was reviewed.  The 
Veteran reported that his left knee pain had become worse and 
more constant.  He noted that it disrupted his ambulation, 
hindered stooping and squatting, and made it difficult to 
climb stairs.  He stated that his knee tended to give way, 
and the examiner voiced his suspicion that such was caused by 
pain.  The examiner noted that the Veteran wore a slip on 
brace.  While the Veteran endorsed constant daily pain, he 
also stated that he had more severe episodes variably, two to 
three times per month during which he curtailed activity and 
rested.  The Veteran denied episodes of dislocation or 
recurrent subluxation.  The examiner noted that the Veteran's 
gait was affected and that he could not stoop or squat; he 
indicated that the Veteran was otherwise independent in 
activities of daily  living.  Range of motion testing 
revealed zero degrees of extension and 140 degrees of 
flexion; there was slight pain at the extreme of flexion.  
There was no change in  motion or further limitation upon 
repeated and resisted testing.  The Veteran's left knee was 
tender at the medial patella and there was pain and guarding 
with patellar movement.  The medial and lateral collateral 
ligaments were stable to varus and valgus testing.  Anterior 
and posterior cruciate ligaments were stable to Lachman's and 
drawer testing.  McMurray's test was negative.  The diagnosis 
was chronic sprain of the left knee, prior diagnosis of 
chondromalacia.  

On VA examination in February 2007, the Veteran complained of 
pain around his patellae, worsening with increased weight 
bearing or high impact, particularly stairs and standing for 
long periods.  He noted rare instances when his knee felt 
like it gave out.  He denied any locking.  The examiner noted 
that X-rays had been negative for degenerative arthritis in 
either knee.  The Veteran denied incapacitating episodes.  He 
also denied episodes of dislocation or recurrent subluxation.  
The examiner noted that the Veteran wore braces on both 
knees.  With respect to impact on activities, the Veteran 
related that the disability slowed him down but did not under 
usual daily activities of self car or driving.  He stated 
that his knees were not significantly hindering his 
occupation and that he had been unemployed since an injury to 
his forearm.  Physical examination revealed symmetric and 
normal knees.  Range of motion testing revealed zero degrees 
of extension, active flexion to 120 degrees, and passive 
flexion to 125 degrees.  The examiner noted pain from 45 to 
60 degrees and from 120 to 125 degrees.  There was no change 
in motion and no further limitation on repeated and resisted 
testing.  There was mild patellar tenderness with trace 
crepitance upon patellar motion.  Ligaments were stable and 
McMurray's test was negative.  The diagnosis was left knee 
patellofemoral pain syndrome, also previously termed 
chondromalacia patella.

In March 2007 the Veteran reported that his knee gave out.  
An X-ray study was normal.  The provider noted that the X-ray 
was negative.  The assessment was left knee injury.  The 
Veteran was provided with analgesics and a brace.  

VA treatment records dated in May 2007 reflect zero degrees 
of extension and 100 degrees of flexion, with pain at the 
extreme of motion.  The ligaments were normal and McMurray's 
test was negative.  

An MRI in September 2007 was normal.

Having reviewed the evidence pertaining to this disability, 
the Board has concluded that an evaluation in excess of 10 
percent is not warranted.  At worst, the record demonstrates 
that the Veteran's left knee flexion is limited to 45 degrees 
by pain.  The current 10 percent evaluation contemplates 
periarticular pathology productive of painful motion.  It is 
also consistent with flexion limited to 45 degrees.  In order 
to support a higher evaluation under this criteria, there 
must be the functional equivalent of flexion limited to 30 
degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such is 
not shown by the evidence.  Rather, the evidence establishes 
that his best range of motion is to 120 degrees with pain 
starting at 45 degrees.  Even if the Board accepts that the 
Veteran is functionally limited at the point that pain starts 
in flexion, such functional restriction is consistent with 
the 10 percent evaluation.  Rather, the lay and medical 
evidence establishes that the Veteran retains functional 
flexion better than 30 degrees, to include after repetitive 
motion.

The Board has also considered whether a higher (separate) 
evaluation is warranted for limitation of extension of the 
knee.  Extension has been shown to be full on all 
examinations of record.  Furthermore, the appellant has not 
presented lay evidence that he has functionally limited 
extension.  As such a separate evaluation for limitation of 
extension, or functional equivalent of limitation of 
extension to a compensable degree, is not warranted.  

The Board has also considered whether a separate evaluation 
is warranted for subluxation or instability.  Here, the 
appellant has denied subluxation and none has been shown.  He 
has complained of either instability or a sensation of 
instability or giving out.  However, repeated examinations 
have disclosed that the ligaments are normal.  In May 2007, 
the ligaments were normal and in February 2007 the ligaments 
were stable.  In July 2005, the anterior and posterior 
cruciate ligaments as well as the medial and lateral 
collateral ligaments were stable to testing.  Similarly, in 
November 2002 the ligaments were intact.  Clearly, a veteran 
is competent to report the existence of giving-out or a 
feeling of instability.  However, we conclude that the 
repeated findings of skilled neutral examiners demonstrating 
intact or stable ligaments to be a far more probative 
indicator as to the presence of instability.  In sum, the lay 
evidence is disproven by the more probative, consistent 
medical evidence.  Under the circumstance, the preponderance 
of the evidence is against this part of the claim.  Again, we 
have considered the lay evidence, but finds the objective 
evidence to be more probative. 

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the currently assigned 10 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected left knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the left knee is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


